
	
		II
		Calendar No. 1000
		110th CONGRESS
		2d Session
		S. 3088
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate certain land in the State of Oregon as
		  wilderness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oregon Badlands Wilderness Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)certain Bureau of
			 Land Management land in central Oregon qualifies for addition to the National
			 Wilderness Preservation System;
				(2)one of the chief
			 economic assets of the central Oregon region is the rich diversity of available
			 recreation, with the region offering a wide variety of multiple-use areas for
			 skiing, biking, hunting, off-highway vehicle use, boating, and other motorized
			 recreation;
				(3)there are over
			 400,000 acres of public land near Bend, Oregon, available for off-highway
			 vehicles and other motorized recreation uses;
				(4)motorized
			 recreation users in central Oregon should continue to have access to an
			 abundance of land managed, in part, for their use;
				(5)the proposed
			 Oregon Badlands Wilderness would increase the offerings in the region by making
			 an additional 30,000 acres in central Oregon available for wilderness
			 recreation and solitude; and
				(6)certain land
			 exchanges that would consolidate Federal land holdings within or near to the
			 proposed wilderness to enhance wilderness values and management are in the
			 public interest.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to designate the
			 Oregon Badlands Wilderness in the State of Oregon; and
				(2)to authorize,
			 direct, and facilitate several land exchanges to consolidate Federal land
			 holdings within or near the Oregon Badlands Wilderness.
				3.DefinitionsIn this Act:
			(1)DistrictThe term District means the
			 Central Oregon Irrigation District, which has offices in Redmond,
			 Oregon.
			(2)LandownerThe term Landowner means Ray
			 Clarno, a resident of Redmond, Oregon.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)StateThe
			 term State means the State of Oregon.
			(5)WildernessThe
			 term Wilderness means the Oregon Badlands Wilderness designated by
			 section 4(a).
			(6)Wilderness
			 MapThe term wilderness map means the map entitled
			 Badlands Wilderness and dated June 4, 2008.
			4.Oregon Badlands
			 wilderness
			(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), approximately 29,837 acres of Bureau of Land Management
			 land in the State, as depicted on the wilderness map, is designated as
			 Wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Oregon Badlands Wilderness.
			(b)Map and legal
			 description
				(1)Submission of
			 map and legal descriptionAs soon as practicable after the date
			 of enactment of this Act, the Secretary shall file a map and legal description
			 of the Wilderness with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct any errors in the map or legal description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Secretary.
				(c)Administration
			 of Wilderness
				(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
					(A)any reference in
			 the Wilderness Act to the effective date of the Wilderness Act shall be
			 considered to be a reference to the date of enactment of this Act; and
					(B)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
					(2)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundary of the Wilderness that is acquired by the United States
			 shall—
					(A)become part of the
			 Wilderness; and
					(B)be managed in
			 accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any
			 other applicable law.
					(3)WithdrawalSubject
			 to valid existing rights, the Federal land designated as wilderness by this Act
			 is withdrawn from all forms of—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 the mineral leasing, mineral materials, and geothermal leasing laws.
					(4)GrazingThe
			 grazing of livestock in the Wilderness, if established before the date of
			 enactment of this Act, and the maintenance of facilities in existence on the
			 date of enactment of this Act relating to grazing, shall be permitted to
			 continue subject to such reasonable regulations as are considered necessary by
			 the Secretary in accordance with—
					(A)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines set
			 forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
					(5)Access to
			 private propertyThe Secretary shall provide any owner of private
			 property within the boundary of the Wilderness adequate access to the property
			 to ensure the reasonable use and enjoyment of the property by the owner.
				(6)Tribal
			 rightsNothing in this Act—
					(A)affects, alters,
			 amends, repeals, interprets, extinguishes, modifies, or is in conflict
			 with—
						(i)the treaty rights
			 of an Indian tribe, including the rights secured by the Treaty of June 25,
			 1855, between the United States and the Tribes and Bands of Middle Oregon (12
			 Stat. 963); or
						(ii)any other rights
			 of an Indian tribe; or
						(B)prevents,
			 prohibits, terminates, or abridges the exercise of treaty-reserved rights,
			 including the rights secured by the Treaty of June 25, 1855, between the United
			 States and the Tribes and Bands of Middle Oregon (12 Stat. 963)—
						(i)within the
			 boundaries of the Wilderness; or
						(ii)on land acquired
			 by the United States under this Act.
						5.Scdoris
			 corridor
			(a)Existing
			 use
				(1)In
			 generalSubject to subsection (b), the route depicted on the
			 wilderness map shall be included in a corridor with a width of 25 feet to be
			 excluded from the Wilderness to accommodate the existing use of the route for
			 purposes relating to the training of sled dogs by Rachael Scdoris.
				(2)Inclusion in
			 wildernessOn final and total termination of the use of the route
			 for the purposes described in paragraph (1), the corridor described in that
			 paragraph shall—
					(A)become part of the
			 Wilderness; and
					(B)be managed in
			 accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any
			 other applicable law.
					(b)Interim
			 managementExcept as provided in subsection (a), the corridor
			 shall otherwise be managed as wilderness.
			(c)WithdrawalSubject
			 to valid existing rights, the corridor described in subsection (a)(1) is
			 withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 the mineral leasing, mineral materials, and geothermal leasing laws.
				6.Release of
			 wilderness study areas
			(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land
			 identified as the Badlands wilderness study area has been adequately studied
			 for wilderness designation.
			(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
				(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
				(2)shall be managed
			 in accordance with the applicable land management plans adopted under section
			 202 of that Act (43 U.S.C. 1712).
				7.Land
			 exchanges
			(a)Clarno land
			 exchange
				(1)Conveyance of
			 landIf the Landowner offers to convey to the United States all
			 right, title, and interest of the Landowner in and to the non-Federal land
			 described in paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the Landowner all right, title, and interest of the United States in
			 and to the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 240 acres of non-Federal land identified on the wilderness map as
			 Clarno to Federal Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 245 acres of Federal land identified on the wilderness map as
			 Federal Government to Clarno.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(b)District
			 exchange
				(1)Conveyance of
			 landIf the District offers to convey to the United States all
			 right, title, and interest of the District in and to the non-Federal land
			 described in paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the District all right, title, and interest of the United States in
			 and to the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 564 acres of non-Federal land identified on the wilderness map as
			 COID to Federal Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 686 acres of Federal land identified on the wilderness map as
			 Federal Government to COID.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(c)Applicable
			 lawExcept as otherwise provided in this section, the Secretary
			 shall carry out the land exchanges under this section in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
			(d)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in a land exchange under this section—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this section shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary and the owner of the non-Federal land to be
			 exchanged.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with—
						(i)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this section is not equal, the value
			 may be equalized by—
						(i)the Secretary
			 making a cash equalization payment to the owner of the non-Federal land;
						(ii)the owner of the
			 non-Federal land making a cash equalization payment to the Secretary; or
						(iii)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash
			 equalization paymentsAny cash equalization payments received by
			 the Secretary under subparagraph (A)(ii) shall be—
						(i)deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
						(ii)used in
			 accordance with that Act.
						(e)Conditions of
			 Exchange
				(1)In
			 generalAs a condition of a conveyance of Federal land and
			 non-Federal land under this section, the Federal Government and the owner of
			 the non-Federal land shall equally share all costs relating to the land
			 exchange, including the costs of appraisals, surveys, and any necessary
			 environmental clearances.
				(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land under
			 this section shall be subject to any easements, rights-of-way, or other valid
			 encumbrances in existence on the date of enactment of this Act.
				(f)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchanges under this section shall be completed not later than 16 months
			 after the date of enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Oregon Badlands Wilderness Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Central Oregon Irrigation District.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Oregon.
			(4)Wilderness
			 mapThe term wilderness map means the map entitled
			 Badlands Wilderness and dated September 3, 2008.
			3.Oregon badlands
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 29,301 acres of Bureau of Land Management land in the State, as generally
			 depicted on the wilderness map, is designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the
			 Oregon Badlands Wilderness.
			(b)Administration of
			 wilderness
				(1)In
			 generalSubject to valid existing rights, the Oregon Badlands
			 Wilderness shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(A)any reference in the
			 Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
					(B)any reference in the
			 Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
					(2)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundary of the Oregon Badlands Wilderness that is acquired by the United
			 States shall—
					(A)become part of the Oregon
			 Badlands Wilderness; and
					(B)be managed in accordance
			 with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other
			 applicable law.
					(3)GrazingThe
			 grazing of livestock in the Oregon Badlands Wilderness, if established before
			 the date of enactment of this Act, shall be permitted to continue subject to
			 such reasonable regulations as are considered necessary by the Secretary in
			 accordance with—
					(A)section 4(d)(4) of the
			 Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines set forth
			 in Appendix A of the report of the Committee on Interior and Insular Affairs of
			 the House of Representatives accompanying H.R. 2570 of the 101st Congress (H.
			 Rept. 101–405).
					(4)Access to private
			 propertyIn accordance with section 5(a) of the Wilderness Act
			 (16 U.S.C. 1134(a)), the Secretary shall provide any owner of private property
			 within the boundary of the Oregon Badlands Wilderness adequate access to the
			 property.
				(c)Potential
			 wilderness
				(1)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), a corridor of certain Federal land managed by the Bureau
			 of Land Management with a width of 25 feet, as generally depicted on the
			 wilderness map as Potential Wilderness, is designated as
			 potential wilderness.
				(2)Interim
			 managementThe potential wilderness designated by paragraph (1)
			 shall be managed in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), except that the Secretary may allow nonconforming uses that are
			 authorized and in existence on the date of enactment of this Act to continue in
			 the potential wilderness.
				(3)Designation as
			 wildernessOn the date on which the Secretary publishes in the
			 Federal Register notice that any nonconforming uses in the potential wilderness
			 designated by paragraph (1) that are permitted under paragraph (2) have
			 terminated, the potential wilderness shall be—
					(A)designated as wilderness
			 and as a component of the National Wilderness Preservation System; and
					(B)incorporated into the
			 Oregon Badlands Wilderness.
					(d)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the Oregon
			 Badlands Wilderness with—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				4.Release
			(a)FindingCongress
			 finds that, for the purposes of section 603(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Badlands
			 wilderness study area that are not designated as the Oregon Badlands Wilderness
			 or as potential wilderness have been adequately studied for wilderness or
			 potential wilderness designation.
			(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
				(1)is no longer subject to
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)); and
				(2)shall be managed in
			 accordance with the applicable land use plan adopted under section 202 of that
			 Act (43 U.S.C. 1712).
				5.Land exchanges
			(a)Clarno land
			 exchange
				(1)Conveyance of
			 landSubject to subsections (c) through (e), if the landowner
			 offers to convey to the United States all right, title, and interest of the
			 landowner in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the Landowner all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 239 acres of non-Federal land identified on the wilderness map as
			 Clarno to Federal Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 209 acres of Federal land identified on the wilderness map as
			 Federal Government to Clarno.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(b)District
			 exchange
				(1)Conveyance of
			 landSubject to subsections (c) through (e), if the District
			 offers to convey to the United States all right, title, and interest of the
			 District in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the District all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 527 acres of non-Federal land identified on the wilderness map as
			 COID to Federal Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 697 acres of Federal land identified on the wilderness map as
			 Federal Government to COID.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(c)Applicable
			 LawExcept as otherwise provided in this section, the Secretary
			 shall carry out the land exchanges under this section in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
			(d)Valuation, appraisals,
			 and equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in a land exchange under this section—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal, shall be
			 equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this section shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary and the owner of the non-Federal land to be
			 exchanged.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with—
						(i)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
						(ii)the Uniform Standards of
			 Professional Appraisal Practice.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this section is not equal, the value
			 may be equalized by—
						(i)making a cash
			 equalization payment to the Secretary or to the owner of the non-Federal land,
			 as appropriate, in accordance with section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or
						(ii)reducing the acreage of
			 the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash equalization
			 paymentsAny cash equalization payments received by the Secretary
			 under subparagraph (A)(i) shall be—
						(i)deposited in the Federal
			 Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
						(ii)used in accordance with
			 that Act.
						(e)Conditions of
			 exchange
				(1)In
			 generalThe land exchanges under this section shall be subject to
			 such terms and conditions as the Secretary may require.
				(2)CostsAs
			 a condition of a conveyance of Federal land and non-Federal land under this
			 section, the Federal Government and the owner of the non-Federal land shall
			 equally share all costs relating to the land exchange, including the costs of
			 appraisals, surveys, and any necessary environmental clearances.
				(3)Valid existing
			 rightsThe exchange of Federal land and non-Federal land under
			 this section shall be subject to any easements, rights-of-way, and other valid
			 rights in existence on the date of enactment of this Act.
				(f)Completion of land
			 exchangeIt is the intent of Congress that the land exchanges
			 under this section shall be completed not later than 2 years after the date of
			 enactment of this Act.
			6.Protection of tribal
			 treaty rightsNothing in this
			 Act alters, modifies, enlarges, diminishes, or abrogates the treaty rights of
			 any Indian tribe, including the off-reservation reserved rights secured by the
			 Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat.
			 963).
		
	
		September 16, 2008
		Reported with an amendment
	
